DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/01/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 3 of Co-pending Application No. 16/734806.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in Co-pending Application No. 16/734806 with obvious wording variations.
Instant Application
Co-pending Application No. 16/734806
1. A method for analyzing a wireless channel, comprising: 
effecting data communication at a first frequency channel of a first frequency band; and 




analyzing a second frequency channel substantially concurrently with effecting the data communication.


obtaining interference power of multiple channels in a communication frequency band; obtaining interference power of a 

selecting a target channel according to the interference power of the multiple channels; and switching to the target channel for communication.
3. The method according to claim 1, wherein selecting the target channel according to the interference power of the multiple channels includes: when the current channel is in a first condition, using a channel with lower interference power as the target channel, wherein a bandwidth of the target channel is un-overlapped with a bandwidth of the current channel.





For claims 16 and 20, the claims have features similar to claim 1.  Therefore, the claims can be compared as above.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (U.S. 20160198464) in view of Wang et al. (U.S. 20190182848).
For claim 1, Yin discloses a method for analyzing a wireless channel, comprising: 
effecting data communication at a first frequency channel (at least [0017] and [0023].  Wireless communication device 102 may refer to a physical communication device capable of establishing at least one communication channel with one or both of base station 104A and base station 104B and transceiving data over the established channels.  As the position of wireless communications device 102 may frequently change relative to base stations 104, the communication quality of one or more of channels 110 and 112 being used may deteriorate and the communication quality of another one or more of channels 110 and 112 may improve. Thus, processor 108 may be configured to adaptively select one of base stations 104 to facilitate communications for wireless communication device 102,  selection or switch in accordance with the changing communication quality of one or more of first channels 110A and 110B and second channels 112A and 112B, so that wireless communication device 102 may maintain current wireless communication, facilitated by a respective one of base stations 104 via a channel that provides better communication quality than the other.); and
 analyzing a second frequency channel substantially concurrently with effecting the data communication (at least [0017] and [0023].  As the position of wireless communications device 102 may frequently change relative to base stations 104, the communication quality of one or more of channels 110 and 112 being used may deteriorate and the communication quality of another one or more of channels 110 and 112 may improve. Thus, processor 108 may be configured to adaptively select one of base stations 104 to facilitate communications for wireless communication device 102, or to switch from one to another of base stations 104. That is, processor 108 may make the selection or switch in accordance with the changing communication quality of one or more of first channels 110A and 110B and second channels 112A and 112B, so that wireless communication device 102 may maintain current wireless communication, facilitated by a respective one of base stations 104 via a channel that provides .   However, Yin does not disclose a first frequency channel of a first frequency band. 
	In the same field of endeavor, Wang et al. disclose a first frequency channel of a first frequency band (at least Fig. 2C, [0010] and [0017].  The plurality of frequency bands may include a first frequency band 130, a second frequency band 132, and a third frequency band 134. Each frequency band may include one or more wireless channels.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yin as taught by Wang et al. for purpose of switching to a new communication channel in order to prevent lose connectivity.
For claim 2, the combination of Yin and Wang et al. disclose the method of claim 1.  Wang et al. disclose obtaining an analyzing result from the analyzing of the second frequency channel; selecting a frequency channel based at least in part on the analyzing result; and continuing the data communication at the selected frequency channel (at least Fig. 1, [0011] and [0022]-[0024].  The wireless access point 110 may initially establish communication with one or more of the client devices 120-126 at a particular wireless channel (first channel) associated with a particular frequency band.  After communication has been established with each of the client devices 120-126, the wireless access point 110 may receive signal quality indicators (or may otherwise determine signal quality by the access point) for each of the client devices 120-126 in communication with the wireless access point 110.  The via a second channel, the second channel is associated with one of the frequency bands in the set of candidate frequency bands 112 (the second frequency band 132) because the access point detects interference or detects that a quality of service (QoS) parameter associated with the wireless access point 110 or one of the client devices 120-126 has exceeded a threshold.  In other words, when the client devices 124-126 are located at the second frequency band 132, the access point selects the second channel corresponding to the second frequency band 132 for communicating with clients 124-126 because it will reach each of the client devices 120-126, but not channels corresponding to the first frequency band 130.  However, when the user of client 124-126 moves to the third frequency band 134, the access points selects channels (third channel) corresponding to the third frequency band 134 for communicating with client 124-126 because the access point detects interference or detects that a quality of service (QoS) parameter associated with one of the client devices 120-126 has exceeded a threshold again.  In other words, the base statin selects the third channel based on analyzing the second channel in order to prevent losing connectivity.)
For claim 5, the combination of Yin and Wang et al. disclose the method of claim 1.  Wang et al. disclose the second frequency channel is on a second frequency band (at least Fig. 2C, [0010] The plurality of frequency bands may include a first frequency band 130, a second frequency band 132, and a third frequency band 134. Each frequency band may include one or more wireless channels.) 
For claim 6, the combination of Yin and Wang et al. disclose the method of claim 1.  Wang et al. disclose the second frequency channel is on the first frequency band and does not overlap with the first frequency channel (at last [0033].  The third frequency band 260 may be associated with a first channel 281 and a second channel 282. The second frequency band 262 may be associated with a third channel 283 and a fourth channel 284. The first frequency band 264 may be associated with a fifth channel 285, a sixth channel 286, and a seventh channel 287.) 
For claim 7, the combination of Yin and Wang et al. disclose the method of claim 1.  Yin discloses wherein analyzing the second frequency channel comprises: measuring interference at the second frequency channel (at least [0023].   A communication quality of a respective channel may vary due to the position of wireless communication device 102, physical obstacles between wireless communication device 102 and a corresponding one of base stations 104, radio interference, etc.)
For claim 8, the combination of Yin and Wang et al. disclose the method of claim 7.  Yin discloses analyzing the second frequency channel further comprises: performing at least one of clear channel assessment (CCA) or dynamic frequency selection (DFS) for the second frequency  Processor 108 may make the selection or switch in accordance with the changing communication quality of one or more of first channels 110A and 110B and second channels 112A and 112B, so that wireless communication device 102 may maintain current wireless communication, facilitated by a respective one of base stations 104 via a channel that provides better communication quality than the other.) 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yin (U.S. 20160198464) in view of Wang et al. (U.S. 20190182848) and further in view of Tu et al. (U.S. 20140241263).
For claim 4, the combination of Yin and Wang et al. do not disclose the method of claim 2, further comprising: after selecting the frequency channel, analyzing a third frequency channel different from the selected frequency channel. 
In the same field of endeavor, Tu et al. disclose after selecting the frequency channel, analyzing a third frequency channel different from the selected frequency channel (at least [0015]-[0018].  When the comparison module 302 determines that the work frequency of the WiMAX module 20 falls within the first frequency range, the frequency setting module 303 regards a predetermined number of units whose frequencies are lower than remaining units as unusable units, regards the remaining units as usable units, and selects a highest frequency from the unemployed frequencies of the usable units as the work frequency of the WiFi module 20.)
.
Claims 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (U.S. 20160198464) in view of Wang et al. (U.S. 20190182848) and further in view of Kang et al. (U.S. 20180159583).
For claim 9, the combination of Yin and Wang et al. do not disclose the method of claim 1, wherein the effecting is implemented by a first communication circuit of a communication device, and the analyzing is implemented by a second communication circuit of the communication device.
In the same field of endeavor, Kang et al. disclose the effecting is implemented by a first communication circuit of a communication device, and the analyzing is implemented by a second communication circuit of the communication device (at least Fig. 3 and [0054].  A wireless device may include a first and second quadplexers 130a and 130b may separate the RF signal received from the antenna 110. More specifically, the first quadplexer 130a may separate the RF signal into B1 transmit and receive paths B1 Tx and B1 Rx and B3 transmit and receive paths B3 Tx and B3 Rx, and the second quadplexer 130b may separate the RF signal into B2 transmit and receive paths B2 Tx and B2 Rx and B4 transmit and receive paths B4 Tx and B4 Rx.  The frequency band of the B1 transmit path B1 Tx and the frequency band of the B2 receive path B2 Rx may overlap each other. However, when the B1 transmit path B1 Tx and the B2 receive path B2 Rx use 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yin as taught by Kang et al. for purpose of separating the transmit and receive signals into four signals, of which frequency bands overlaps one another.
For claim 10, the combination of Yin, Wang et al. and Kang et al. disclose the method of claim 9.  Kang et al. disclose the communication device is configured to switch between the first communication circuit and the second communication circuit for data communication at least (at least [0045].  A related art wireless device may include an antenna 110, a switch 120, first and second quadplexers 130a and 130b.)
For claim 11, Yin, Wang et al. and Kang et al. disclose the method of claim 9.  Kang et al. disclose an overlap exists between one or more frequency bands supported by the first communication circuit and one or more frequency bands supported by the second communication circuit (at least Fig. 3 and [0054].  A wireless device may include a first and second quadplexers 130a and 130b may separate the RF signal frequency band of the B1 transmit path B1 Tx and the frequency band of the B2 receive path B2 Rx may overlap each other. However, when the B1 transmit path B1 Tx and the B2 receive path B2 Rx use the same filter, a performance of the filter for the B1 transmission and the B2 reception may be reduced due to an increase in the frequency band. Further, the frequency band of the B2 transmit path B2 Tx and the frequency band of the B3 receive path B3 Rx may overlap each other. However, when the B2 transmit path B2 Tx and the B3 receive path B3 Rx use the same filter, a performance of the filter for the B2 transmission and the B3 reception may be reduced due to an increase in the frequency band.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yin as taught by Kang et al. for purpose of separating the transmit and receive signals into four signals, of which frequency bands overlaps one another.
For claim 12, Yin, Wang et al. and Kang et al. disclose the method of claim 11.  Kang et al. disclose wherein the one or more frequency bands supported by the first communication circuit wireless device may include a first and second quadplexers 130a and 130b may separate the RF signal received from the antenna 110. More specifically, the first quadplexer 130a may separate the RF signal into B1 transmit and receive paths B1 Tx and B1 Rx and B3 transmit and receive paths B3 Tx and B3 Rx, and the second quadplexer 130b may separate the RF signal into B2 transmit and receive paths B2 Tx and B2 Rx and B4 transmit and receive paths B4 Tx and B4 Rx.  The frequency band of the B1 transmit path B1 Tx and the frequency band of the B2 receive path B2 Rx may overlap each other. However, when the B1 transmit path B1 Tx and the B2 receive path B2 Rx use the same filter, a performance of the filter for the B1 transmission and the B2 reception may be reduced due to an increase in the frequency band. Further, the frequency band of the B2 transmit path B2 Tx and the frequency band of the B3 receive path B3 Rx may overlap each other. However, when the B2 transmit path B2 Tx and the B3 receive path B3 Rx use the same filter, a performance of the filter for the B2 transmission and the B3 reception may be reduced due to an increase in the frequency band.) 
For claim 13, Yin, Wang et al. and Kang et al. disclose the method of claim 11.  Kang et al. disclose wherein the one or more frequency bands supported by the first communication circuit are same as the one or more frequency bands supported by the second communication circuit (at wireless device may include a first and second quadplexers 130a and 130b may separate the RF signal received from the antenna 110. More specifically, the first quadplexer 130a may separate the RF signal into B1 transmit and receive paths B1 Tx and B1 Rx and B3 transmit and receive paths B3 Tx and B3 Rx, and the second quadplexer 130b may separate the RF signal into B2 transmit and receive paths B2 Tx and B2 Rx and B4 transmit and receive paths B4 Tx and B4 Rx.  The frequency band of the B1 transmit path B1 Tx and the frequency band of the B2 receive path B2 Rx may overlap each other. However, when the B1 transmit path B1 Tx and the B2 receive path B2 Rx use the same filter, a performance of the filter for the B1 transmission and the B2 reception may be reduced due to an increase in the frequency band. Further, the frequency band of the B2 transmit path B2 Tx and the frequency band of the B3 receive path B3 Rx may overlap each other. However, when the B2 transmit path B2 Tx and the B3 receive path B3 Rx use the same filter, a performance of the filter for the B2 transmission and the B3 reception may be reduced due to an increase in the frequency band.)
For claim 14, Yin, Wang et al. and Kang et al. disclose the method of claim 9.  Wanget al. disclose wherein the one or more frequency bands supported by the first communication circuit and the one or more frequency bands supported by the second communication circuit are within unlicensed spectrum (at least [0018].  The frequency bands 130-134 may be 
For claim 15, the combination of Yin, Wang et al. and Kang et al. disclose the method of claim 9.  Wang et al. disclose wherein the one or more frequency bands supported by the first communication circuit or the one or more frequency bands supported by the second communication circuit include at least one of 2.4 GHz band or 5.8 GHz band (at least [0018].   The frequency bands 130-134 may be unlicensed national information infrastructure (UNII) sub-bands, such as UNII-1 (having a transmission power level of 50 milliwatts), UNII-2 (having a transmission power level of 250 milliwatts), and UNII-3 (having a transmission power level of 1 watt). Alternately, or in addition, the frequency bands may include a UNII world-wide sub-band (not shown) or even other frequency bands including a public safety band (e.g., 4.9 gigahertz), a 2.4 gigahertz industrial, 
For claim 16, Yin discloses a communication device, comprising: 
to effect data communication at a first frequency channel (at least [0017] and [0023].  Wireless communication device 102 may refer to a physical communication device capable of establishing at least one communication channel with one or both of base station 104A and base station 104B and transceiving data over the established channels.  As the position of wireless communications device 102 may frequently change relative to base stations 104, the communication quality of one or more of channels 110 and 112 being used may deteriorate and the communication quality of another one or more of channels 110 and 112 may improve. Thus, processor 108 may be configured to adaptively select one of base stations 104 to facilitate communications for wireless communication device 102, or to switch from one to another of base stations 104. That is, processor 108 may make the selection or switch in accordance with the changing communication quality of one or more of first channels 110A and 110B and second channels 112A and 112B, so that wireless communication device 102 may maintain current wireless communication, facilitated by a respective one of base stations 104 via a channel that provides better communication quality than the other.); and 
As the position of wireless communications device 102 may frequently change relative to base stations 104, the communication quality of one or more of channels 110 and 112 being used may deteriorate and the communication quality of another one or more of channels 110 and 112 may improve. Thus, processor 108 may be configured to adaptively select one of base stations 104 to facilitate communications for wireless communication device 102, or to switch from one to another of base stations 104. That is, processor 108 may make the selection or switch in accordance with the changing communication quality of one or more of first channels 110A and 110B and second channels 112A and 112B, so that wireless communication device 102 may maintain current wireless communication, facilitated by a respective one of base stations 104 via a channel that provides better communication quality than the other).   However, Yin does not disclose a first communication circuit; a second communication circuit and a first frequency channel of a first frequency band.
	In the same field of endeavor, Wang et al. disclose a first frequency channel of a first frequency band (at least Fig. 2C, [0010] and [0017].  The plurality of frequency bands may include a first frequency band 130, a second frequency band 132, and a third frequency band 134. Each frequency band may include one or more wireless channels.)

 In the same field of endeavor, Kang et al. disclose a first communication circuit; and a second communication circuit (at least Fig. 3 and [0054].  A wireless device may include a first and second quadplexers 130a and 130b may separate the RF signal received from the antenna 110. More specifically, the first quadplexer 130a may separate the RF signal into B1 transmit and receive paths B1 Tx and B1 Rx and B3 transmit and receive paths B3 Tx and B3 Rx, and the second quadplexer 130b may separate the RF signal into B2 transmit and receive paths B2 Tx and B2 Rx and B4 transmit and receive paths B4 Tx and B4 Rx.  The frequency band of the B1 transmit path B1 Tx and the frequency band of the B2 receive path B2 Rx may overlap each other. However, when the B1 transmit path B1 Tx and the B2 receive path B2 Rx use the same filter, a performance of the filter for the B1 transmission and the B2 reception may be reduced due to an increase in the frequency band. Further, the frequency band of the B2 transmit path B2 Tx and the frequency band of the B3 receive path B3 Rx may overlap each other. However, when the B2 transmit path B2 Tx and the B3 receive path B3 Rx use the same filter, a performance of the filter for the B2 transmission and the B3 reception may be reduced due to an increase in the frequency band.)

For claim 17, the combination of Yin, Kang et al. and Wang et al. disclose the method of claim 16.  Wang et al. disclose wherein: the second communication circuit is further configured to obtain an analyzing result from the analyzing of the second frequency channel; and the device is configured to select a frequency channel based at least in part on the analyzing result; and continue the data communication at the selected frequency channel (at least Fig. 1, [0011] and [0022]-[0024].  The wireless access point 110 may initially establish communication with one or more of the client devices 120-126 at a particular wireless channel (first channel) associated with a particular frequency band.  After communication has been established with each of the client devices 120-126, the wireless access point 110 may receive signal quality indicators (or may otherwise determine signal quality by the access point) for each of the client devices 120-126 in communication with the wireless access point 110.  The access point 110 establishes a communication with the client devices 120-126 via a second channel, the second channel is associated with one of the frequency bands in the set of candidate frequency bands 112 (the second frequency band 132) because the access point detects interference or detects that a quality of service (QoS) parameter associated with the wireless 
For claim 20, the claim has features similar to claim 16.  Therefore, the claim is also rejected for the same reasons in claim 16.
Allowable Subject Matter
Claims 3 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/18/2021